Lane, V. C.
(orally).
I adjudge Stevenson guilty of contempt. I believe the testimony of the several witnesses who have been produced on the part of complainants; they impressed me as being truthful, as endeavoring to tell everything they knew, and only what they knew. Their stories do not exactly agree. This indicates that there is not here what is commonly called a “frame-up.” I would have had some doubts if all had testified to exactly the same state of facts.
Stevenson’s story is supported by only one witness. The story itself bears inherent evidence of falsity. I do not think that there can be any question but that violence was committed during the month of August, much greater violence than has been testified to here. I think Stevenson was cognizant of all that *249took place. His attitude of mind is disclosed by the resolution that he offered in Bochester, New York, at a meeting of the International Moulders’ Hnion, on September 19th, congratulating one of the members of the police board of the city of Newark (drawing particular attention to the fact that this gentleman was an official of another union) because he had used his influence to secure withdrawal of police protection to the plant. The explanation given by Stevenson that this resolution was introduced by him because, as a citizen of the city of Newark, he thought that the expense ought not to be incurred is ridiculous. The International Moulders’ Hnion has nothing to do with expenses incurred by the city of Newark. There could have been but one object, and that was to express pleasure that police' protection had been withdrawn so that the strikers might continue to act as they saw fit. There could have been no other reason for it. I cannot conceive how law abiding citizens can object to the presence of sworn officers of the law who are present to preserve peace. There is no charge made that the police were unfair to the strikers.
I will withhold consideration of the cases of McLaughlin and Burns and the union itself. Harry Stevenson will be adjudged guilty of contempt, and the only question now is what punishment I should impose upon him and Schum already adjudged guilty.
I am sitting in a court of equity the province of which -is to determine rights between parties, not to punish crimes or put anyone in jail; however, the law in this state is that this court must- act where adequate relief cannot be obtained from other civil authorities and must protect the rights both of the owners of property and of the strikers equally. There is no doubt but that the order of this court has been most contemptuously violated; there is no doubt but that Stevenson is the head and front not only of the strike but’ of the events constituting the violation of the order. He assumed that he could in some way of another avoid punishment’ for anything that he did which he thought was necessary to be done in order that this strike should be successful, including persistent violence, violence which possibly did not go to actual injury to life. or limb, *250but insulting remarks, attempts by intimidation, to prevent workers from exercising their inalienable right to work where they please and when they please. The union may have a perfect right to endeavor- to persuade men by peaceful means to leave their employment. It has a right peacefully to attempt to persuade them to become members of the union. It may have a right in a lawful way to picket. No court would attempt to prevent it from exercising any single legal right it has. The law, however, is that this court will prevent it or its members from committing unlawful acts. Now it seems to me that I would be shirking my duty if I did not not only adjudge these men guilty of contempt but actually punish them. They must be made to understand, every citizen must be made to understand that the order of the Court cannot be ignored and the offender hope by pleas for mercy to escape punishment. If I should yield to the request of counsel for the respondents the result would be — well, we might as well shut the doors of the court. ■ .
I have concluded that no adequate punishment could be meted oirt to these men other than terms of imprisonment. They must understand that they cannot disobey the law or disobey the orders of this court and escape with fines which may be paid either by them or by someone else. The-punishment must be personal. The judgment of this court is that the respondent Stevenson be confined in the jail of the county of Essex for a period of forty daj's and thence unfil costs of this proceeding are paid; that the respondent Schum be confined in the Essex county jail for a period of twenty days. 'And I want to say now for the benefit of everybody who may be in this court room -that the fact that I have imposed only forty days in one instance and twenty days in another is no indication of the punishment which may in future cases be meted out if the contempt is willfully contemptuous.